Pez EN

ys

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”, y,

(ii) ARIANA OPERACIONES MINERAS S.A.C. identificada con R.U.C. N
20543905306, con domicilio en Av. Manuel Olguín N* 501, Of. 803, Urb Monterrico, distrito de
Santiago de Surco, Lima, debidamente representada por su Gerente General el señor
ADOLFO FERNANDO VERA FERNÁNDEZ identificado con DNI N* 08227560, según poder
inscrito en el Asiento C00005 de la Partida N” 12681066 del Registro de Personas Jurídicas

EN E de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
E En UNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
z v Sgondiciones siguientes:
da $

CLÁUSULA PRIMERA: Antecedentes

1.1. El INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo |Il.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, El
INVERSIONISTA ha solicitado con fecha 14 de setiembre de 2012 la suscripción del Contrato
de inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Pot medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 3'251,301.00 (Tres Millones Doscientos Cincuenta y
Un Mil Trescientos Uno y 00/100 Dólares Americanos), para el periodo comprendido entre los
meses de marzo de 2013 a diciembre de 2013.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 076-2013-MEM/DM, publicada en el Diario Oficial El
Peruano el 08 de marzo de 2013, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo arbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) dias
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 25 días del mes de marzo de dos mil trece.

EL INVERSIONISTA

00" Los LozE

[00"oo0'os! To0'000 "08,

000

000

(00802288
000

00v0 eye
000

[00'vs0'
000

00'990'P0>
1000.

00 ys0's8z
000

'0se [oo'eso'Lye [SINOISUJANI TW1OL

000

ES

000

[000

005

000 000 000 [000 [0070

O E ES

000

(000

000

000 000 [00'0

0v0

009

PORRULOJU 8 SELS)SIS Sp SOBUOS]|

10070

(000 EA

008025

00 so

E E

AS

10070

(000 [000

900

0070 000 000 009 000

SOUAENEsOy A scaipgla Sopas]

[0070

7]

[0070

000

[00'0 000 000 009 000

“sousuedes ep UpSonasuos ey 4 UOBIO[Na Sp SSpeprano|
se sued sopessosu sonsiumans Á sayetsajeu 'odnbo "eueuinbew 'teuos/ad ep ayjodsues|

000

000 [0070

1)

0070 000 (050 00'0 000

se eued sopeseoou sodmba Á SO/OIUaN eUeumbeu ap oJe/QueUy OJUSIIepUS ue O Jejinb)

"UOPOeIOIdXa ap SepEplano?!

00'000'002

EX OA

0900002

(90 000'02

06'000'02

A E AT

us opezinn odinbe 4 eyeumbeu ap uoroesedas Á oJUonu aque “ugiooadsu ap sopias|

Eau LO pmIo(Do ep Sepepiaoe sel

09000 20p e

A O

00000 PI

A

00 cOn Per

A ET RS

3] e SOPeuRsep seuoupne Á sejenadss soDjusal SOJPryse "BLOnsuDo *

Eau UOPEIo do ep sepepor]
10s9se 9p ODIAIAS|

0000099

000009

00'00'9

000009

00 000 S

000008

000009  [owo0rs  [owaooe  foooo0s [000008

'apelola (6p Jem 16p OmNEJOdO ¡puosIad [Sp Ugpeuauge A OjUS1uelo]e ep DOS

PISA VO DE Ax dp PeplAnoy el € SOPeInguTA SOJajasos E0nO (a|

000

(000 000

000

00d 000 000 000 000

TES

RE

00000 rro"

0000902;

00000" ZeL

NODO ZEL

AAA AE E

(ensnoued 0j01) ESIOA2) UPEJNaO SP Á PUNUBLIEIp UQIEJOJad 9p SOLDueS

000

[000

0070

000 005 00'0 009 000

Tsañesua sensu SosinbosB A sosis1J088 sompues|

00'0

000

900

000 000 000 000

00o

(65501 Sp ESUESSiL SEO a
masas “so0ISojoIpIy 'scoyelbercuna 'scoygsBoned aÁnu) soowosiosó A sonbojoso)|

y Sa

000

(000

200

000 000 000 137] 000

500s9posE A so0gBodo]|

“YLOL

TISUIA 19 SEO dx 3 Sp sSUOpEiadO ep SOJo/ALOS [El

| esquerig [erquenon | ssamoo_[asquieres | oisoby [ owr_ [one "Toe TT] wav  [lozew |
A _ Q EE _ OOOO E E E QEOQTO0 RR

Taouepaay 3Sipa ua

"D'V'S SVHINIMW SANO/IDVVIJO VNVIWY

SLO7 3YSINSIDIO Y OZNVÍA 20 S3M 130 O0Op43d 13 NS NOLOVHOTAX3 NI SINOISAJANI 30 NOIONIANZ 30 VAVIDONOYI

LOX3NV

ANEXO Il

490361

Declaran extinguida servidumbre de
ocupación de la Subestación Eléctrica
de Distribución para Servicio Público
de Electricidad N” 5954, constituida
al amparo de la R.M. N* 328-99.EM/
VME, respecto a predio ubicado en el
Cercado de Lima

RESOLUCIÓN MINISTERIAL
N? 075-2013-MEM/DM

Lima, 1 de marzo 2013

VISTO: El Expediente N* 31223312, presentado por
la concesionaria Empresa de Distribución Eléctrica de
Lima Norte S.A.A. - EDELNOR S.A.A,, sobre extinción de
servidumbre;

CONSIDERANDO:

Que, mediante Resolución Ministerial N* 328-99-
EM/VME, publicada el 29 de julio de 1999, se impuso a
favor de Empresa de Distribución Eléctrica de Lima Norte
SAA. — EDELNOR SAA,, en vía de regularización con
carácter de permanente, servidumbres de ocupación de
bienes para subestaciones de distribución eléctrica, entre
ellas da Subestación Eléctrica de Distribución para Servicio
Público de Electricidad N* 5954 destinada a suministrar
energía eléctrica a una parte del Cercado de Lima;

Que, la servidumbre de ocupación de la Subestación
Eléctrica de Distribución para Servicio Público de
Eleciicidad N” 5954, constituida mediante la Resolución
Ministerial N* 328-99-EM/VME, se encuentra inscrita en el
Asiento DOO00% de la Partida N* 49068174 del Registro
de Propiedad Inmueble de la Oficina Registral de Lima
y Callao;

Que, mediante el documento ingresado con registro
N* 2215920, de fecha 24 de julio de 2012, Empresa de
Distribución Eféctrica de Lima Norte S.A.A. - EDELNOR
S.AA., ha solicitado la extinción de servidumbre que
se constituyó sobre el predio ubicado en el Jr. Ricardo
Alvarado N 1269-1277, lotes 9, 10, 11 y 12, Mz H-2,
Urb. Chacra Rios Sur, Cercado de Lima, inscrito en el
Asiento DOD001 de la Partida N* 49068174 del Registro
de, Aropiedad Inmueble de la Oficina Registral de Lima
y Callao;

Que, el litera! d) del artículo 119 del Decreto Ley N*
25844 - Ley de Concesiones Eléctricas, dispone que
el Ministeno de Energía y Minas, a pedido de parte o
de oficio, declarará la extinción de las servidumbres
establecidas cuando se dé término a la finalidad para la
cual se constituyó la servidumbre;

Que, de acuerdo con el Informe Técnico N* MD-04.
2012 de fecha 05 de junio de 2012, según el registro
comercial de Empresa de Distribución Eléctrica de Lima
Norte S.A.A, - EDELNOR S.A.A,, la subestación compacta
pedestal N* 5954 se dio de baja el 17 de junio de 2003,

Que, en el presente caso, atendiendo a lo solicitado
a través del Oficio N* 1518-2012MEM-DGE, diri
al Organismo Supervisor de la Inversión en Energía y
Mineria - OSINERGMIN y notificado el 11 de diciembre de
2012, dicho organismo remitió el Oficio N* 9665-2012.05-
GFE, ingresado el 28 de diciembre de 2012 con registro
N* 2255773, adjuntando el Informe de Supervisión N*
049-2012-BATB, el cual señala que se ha verificado
que no existen instalaciones que correspondan a una
subestación de distribución eléctrica en el predio ubicado
en el Jr. Ricardo Alvarado N* 1269-1277, Urb. Chacra
Rios Sur, Cercado de Lima, que fue objeto de constitución
de servidumbre;

Que, en mérito a tos documentos mencionados en
los considerados precedentes, así como al Informe N*
005-2013-DGE.DCE de fecha 08 de enero de 2013, de
conformidad con el literal d) del artículo 119 del Decreto
Ley N* 25844 - Ley de Concesiones Eléctricas, resulta
procedente declarar extinguida la servidumbre de
ocupación de la Subestación Eléctrica de Distribución

% NORMAS LEGALES

para Servicio Público de Electricidad N* 5954, constituida
al amparo de la Resolución Ministerial N* 328-99-EM/
VME, sobre el predio ubicado en el Jr. Ricardo Alvarado N*
1269-1277, lotes 9, 10, 11 y 12, Mz. H-2, Urb. Chacra Rios
Sur, Cercado de Lima, inscrito en la Partida N* 49088174
del Registro de Propiedad Inmueble de la Oficina Registrat
de Lima y Callao;

Con la opinión favorable del Director General de
Electricidad y del Vice Ministro de Energía;

SE RESUELVE

Articulo 1.- Declarar extinguida la servidumbre de
ocupación de la Subestación Eléctrica de Distribución
para Servicio Público de Electricidad N" 5954, constituida
al amparo de la Resolución Ministerial N” 328-99.EM/
VME, publicada el 29 de julio de 1999, respecto al predio
ubicado en el Jr. Ricardo Alvarado N* 1269-1277, lotes
9, 10, 11 y 12, Mz. H-2, Ur, Chacra Ríos Sur, Cercado
de Lima, inscrito en la Partida N* 49068174 del Registro
de Propiedad Inmueble de la Oficina Registral de Lima y
Callao, liberándola del referido gravamen.

Artículo 2.- La presente Resolución Ministerial entrará
en vigencia al día siguiente de su publicación

Registrese, comuniquese y publíquese

JORGE MERINO TAFUR
Mnistro de Energia y Minas

908253-1
Aprueban lista de bienes y servicios
cuya adq ¡ón otorgará derecho a

la devolución del IGV e Impuesto de
Promoción Municipal a favor de Ariana
Operaciones Mineras S.A.C. durante la
fase de exploración

RESOLUCIÓN MINISTERIAL.
N* 076-2013-MEM/DM

Lima, + de marzo de 2013

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobo el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662, prorrogada según Ley N* 29966, que
dispone la devolución del Impuesto General a las Ventas
e Impuesto de Promoción Municipal a los titulares de la
actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministenal del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e impuesto de Promoción Municipal,

Que, Pe Escrito N*2229908, ARIANA OPERACIONES
MINERAS S.A.C. solicitó al Ministeno de Energía y Mmas
la suscripción de un Contrato de Inversión en Exploración,
adjuntando la lista de bienes y servicios cuya adquisición
le otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
durante la fase de exploración,

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 001-2013-EF/15.01 de fecha 09 de enero
de 2013, emitió opinión favorable a la lista de bienes
y servicios presentada por ARIANA OPERACIONES
MINERAS S.A.C. considerando que la lista presentada
por la citada empresa coincide con los bienes y servicios
aprobados por ei Decreto Supremo N* 150-2002-EF.
adecuada al Arancel de Aduanas vigente;

Con la opinión favorabíe de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado

490362

*Y NORMAS LEGALES

enano
Lima, viames 8 de marzo de 2013

por Decreto Supremo N* 082-2002-EF y el artículo 9” det
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo N*
031-2007.EM

SE RESUELVE:

Articulo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de ARIANA OPERACIONES MINERAS
SAC. durante la fase de exploración, de acuerdo con
el Anexo que forma parte integrante de la presente
resolución ministerial

Registrese, comuniquese y publíquese.

JORGE MERINO TAFUR

Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IGV E IPM

ARIANA OPERACIONES MINERAS 8.4.C.

L BIENES

N* |SUBPARTIDA | DESCRIPCIÓN
NACIONAL,

N” | SUBPARTIDA | DESCRIPCION.
HACIONAL

28 | 8705 2000.00 [CAMIONES AUTOMÓVILES PARA SONDEO O
PERFORACIÓN

28 [5006 30.00.00 [CÁMARAS — ESPECIALES — PARA — FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

130 | 9011.10.90 00 [MICROSCOPIOS ESTEREOSCOPICOS

31 [90112000.00 [LS DEMÁS MICROSCOPIOS PARA
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN

32 | 3012.10.0000 [MICROSCÓPIOS, EXCEPTO
DIFRACTÓGRAFOS.

LOS ÓPTICOS.

2014.20.00.00 | INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

9014.80.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN

35 | 9015.10.00.00 [TELÉMETROS.

36 | 9015.20.10.00 [TEODOLITOS

37 [3015202000 |TAQUIMETROS

38 [9015.30.00.00 [NiELES

39 | 9015.40 1000 [INSTRUMENTOS Y APARATOS DE FOTOGRAME TRÍA,
ELÉCTRICOS O ELECTRÓNICOS

140 [9015.4090.00 |LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS 0
ELECTRÓNICOS.

ar [801580.10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA

2508.10.00.00 | SENTÓNITA.

2 | 3824.90.50.00 | PREPARACIONES PARA FLUIDOS DE PERFORACIÓN
DE POZOS (LODOS;

42 [9015809000 [LOS DEMÁS INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

3015 :30.00.00 [PARTES Y ACCESORIOS

3 | 3826:90.50.00 [PROTECTORES  ANTIRAUIDOS DE MATERIA
PLASTICA

2 | ésor 100000 | CALZADO CON
PROTECCIÓN

PUNTERA METÁLICA DE

Els

902000.0000 [LOS DEMÁS APARATOS RESPIRAFORIOS Y
MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS
DE PROTECCIÓN SIN MECANISMO Ni ELEMENTO!
FILIRANTE AMOVIBLE

5 ]8558.10.00.00 [CASCOS DE SEGURIDEO
6 [7226 80.00.00 | BARRAS HUECAS PARA PERFORACIÓN DEACEROS
| ALEADOS € SIN ALEAR

717304220000 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
8 17304.2300.00 | LOS DEMÁS TUBOS DE PERFORACIÓN

e [8207.13.1000 [TREPANOS Y CORONAS CON PARTE OPERANTE
j DE CERMET.

10 [8207132000 [BROCAS CON PARTE OPERANTE DE CERMET

+1 [8207.13.30.00 |BARRENAS INTEGRELES CON PARTE OPERANTE
OE CERMET

12 [8207135000 [LOS DEMÁS UTILES CON PARTE OPERANTE DE
CERMET

13 [/4207.19.10.00 | TREPANOS Y CORONAS EXCEPTO DE CERMET

14 |8207.1921.00 [BROCAS DIEMANTADAS EXCEPTO DE CERMET

15 [6207192900 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS

[16 | 6207.19.3000 | BARRENAS INTEGRALES

17 [8207.1980.00|LOS— DEMÁS ÚTILES INTERCAMBIABLES DE
| PERFORACIÓN Y SONDEO.

18 | 6207.50.00.00 | LOS DEMÁS ÚTILES INTERCAMBIABLES

18 [ex30.41.00.00 [LAS DEMÁS. MÁQUINAS DE SONDEO O
PERFORACIÓN ¿UTOP2OPULSADAS

20 |B430.49:00.00 [L4S DEMÁS. — MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUFOPROPULSADAS

21 [9431-4310.00 [BALANCINES

22 | 8431.439000 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
O PERFORACIÓN DE LAS SUBPARTIDAS 6430 41
1843048

23 [551.6100.90 | ESTACIONES BASE

24 |8517.6290.00 [LOS DEMAS APARATOS PARA LA RECEPCIÓN,
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
DE VOZ, IMAGEN U OTROS DATOS

125 [8523492000 [SOPORTES — ÓPTICOS — GRABADOS — PARA
REPRODUCIR IMAGEN O IMAGEN Y SONIDO

26 [8523.49:40.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 [8704.21.10.10 [CAMIONETAS PICICUP DE ENCENDIDO POR
l COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL|
| CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 T.
1 DIESEL

145 | 9027-30.00.00 ESPECTROMETROS, ESPECTROFOTÓMETROS Y:
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
[OPTICAS (UY. VISIBLES, IR)

46 [9030.33 00 00 [LOS DEMAS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSIÓN. INTENSIDAD,
RESISTENCIA O POTENCIA. SIN DISPOSITIVO
REGISTRADOR.

IL. SERVICIOS

a)__ Servicios de Operaciones de Exploración Minera:
=> Topográficos y geodésicos.

+ Geológiwos y geolécicos (mchye perográficos,
Mneragráficos. hidrológicos, restitución Fotogramélnica,
fotografías aéreas, mecánica de rocas)

=  Senvicios geofisicos y geoquimicos (Icluye ensayes)

+ Servicios de perforación damantina y de Ciculacón
reversa (roto percusiva)

Servicios aerolopográlicos.

=Semácios de intorprolación muliespeciral de imágenes
ya sean satelitales o equpos serolransportados.
+ Ensayos de taboraloro (análisis de minerales, suelos,
agua, elo)

b) Otros Servicios Vinculados a la Actividad de Exploración
Minera:

+ Servico de alojamiento y alimentación del personal
operatvo del Tíular del Proyecto

+ Servicio de asesoría, consultoria, estucos Iéenicos
especiales y auditorias destinados a las actividades de
exploración minera.

+ Servicios de diseño, construcción, montaje industrial.
eléctico y mecánico. armado y desarmado de
maquinarias y equipo necesario para las actridades de
la exploración minera,

Servicios de inspección, mantenimiento y reparación
de maqunana y equipo uhiizado en las actividades de
exploración munera.

* Alquier O amendamiento fnandero de maquinaña,
vehículos y equipos necesarios para las actividades de
exploración

BPenano
Lena, viernes 8 de marzo de 2019

* NORMAS LEGALES

490363

Transporte de personal. maquinaria, equipo, materiales
y sumhisiros mecesanos para las acidados de
exploración y la construcción de campamentos.

. Servicios médicos y hosptalarios.

+ Servicios relacionados von la protección ambnental

al Servicios de sistemas e informática.
Servicios de comunicaciones. induyen comunicación
radial, telefonia satelital

+ Servicios de segundad industnal y contrainczadios

+ Servicios de seguridad y viglancia de hotalacionos y
personal operativo

-— Servicos de seguros. |
+ Besvicos de rescato, auilo

908250-1

Aprueban Jista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Minera Cronos S.A.C, durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N? 077-2013-MEM/DM

Lima, 1 de marzo 2013
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada
por la Ley N* 27662 y ampliada su vigencia por Ley NO
29966, que dispone la devolución del Impuesto General
a las Ventas e Impuesto de Promoción Municipal a
los titulares de la actividad minera durante la fase de
exploración:

Que, el inciso c) del artículo 6” del citado reglamento
estipula que el detaile de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas,

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la” devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal,

Que, por Escrito N* 2248626, MINERA CRONOS
SAC. solicitó al Mmisterio de Energia y Minas la
suscripción de un Contrato de Inversión en Exploración,
adjuntando ia lista de bienes y servicios cuya adquisición
le otorgará el derecho a ta devolución del Impuesto
General a las Ventas e impuesto de Promoción Municipal,
durante la fase de exploración:

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 035.2013-EF/15.01 de fecha 05 de febrero
de 2013, emitió opinión favorable a la fista de bienes
servicios presentada por MINERA CRONOS S.A.C.
considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N” 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Mineria de! Ministerio de Energía y Minas,

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el articulo 9” del
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo N*
031-2007-EM;

SE RESUELVE:

Articulo Único.- Aprobar la lista de bienes y
servicios cuya adquisición otorgará el derecho a
ia devolución del Impuesto General a las Ventas e
Impuesto de Promoción Municipal a favor de MINERA
CRONOS S A.C. durante la fase de exploración, de

acuerdo con el Anexo que forma parte integrante de la
presente resolución ministerial

Regístrese, comuniquese y publiguese

JORGE MERINO TAFUR
Ministro de Energia y Minas
ANEXO

LISTA DE BIENES Y SEVICIOS QUE TIENEN DERECHO A LA
DEVOLUCIÓN DEL IGV E IPM

MINERA CRONOS SAC
l. BIENES

N? | SUBPARTIDA
NACIONAL
1 | 2508"10.00,00 | BENTONITÁ

2 | 3624 90.60.00 | PREPARACIONES PARA FLUIDOS DE
PERFORACIÓN DE POZOS (LODOS ')

3 | 3926.90.60 00 | PROTECTORES ANTIRRUIDOS DE MATERIA
PLÁSTICA

4 | 6401.10.00 00 | CALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN.

DESCRIPCION

5 | 6506.10 00.00 | CASCOS DE SEGURIDAD.

6 | 7228:80.00.00 | BARRAS HUECAS PARA PERFORACIÓN DE
ACEROS, ALEADOS O SIN ALEAR,

7 | 7304.22.00 00 [TUBOS DE PERFORACIÓN DE ACERO
INOXIDABLE

8 | 7304.23:00 00 [LOS DEMÁS TUBOS DE PERFORACIÓN.

9 | 8207 13 10,00 | TRÉPANOS Y CORONAS CON PARTE OPERANTE
OE CERMET

10 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE GÉRMET.

15 | 8207.13.30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE

DE CERMET

12 | 8207.13,90.00 [LOS DEMAS ÚTILES CON PARTE OPERANTE DE

CERMET

13 | 6207.19,10.00 | TRÉPANOS Y CORONAS EXCEPTO DE CERMET.

14] 6207 19.21.00 |BROCAS DISMANTADAS EXCEPTO DE CERMET.

15] 6207.19.29.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMETY |
DIAMANTADAS,

16 [8207 13 30.00 [BARRENAS INTEGRALES.

17 | 6207 1980.00 [LOS DEMÁS UTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.

18 | 8207.96 00.00 |LOS DEMÁS UTILES INTERCAMBIABLES.

19 | 8430.41.00 00 [LAS DEMÁS MÁQUINAS DE SONDEO O
PERFORACIÓN AUTOPROPULSADAS

20 | 84304900 00 [LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS.
21] 6431-43-10 00 [BALANCINES

22| 8431433000 [LAS DEMÁS PARTES DE MÁQUINES DE SONDEO
O PERFORACIÓN DE LAS SUBPARTIDAS 8430 41
18430 49

23| 8str 6100.00 [ESTACIONES BASE

24 | 8517.62.90.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN.
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
DE VOZ IMAGEN U OTROS DATOS

25 | 8523492000 [SOPORTES ÓPTICOS GRABADOS PARA
REPRODUCIR IMAGEN O IMAGEN Y SONIDO.

26 | 8523 49 90 00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 | 8704,21.10.10 | CAMIONETAS PICK-UP DE ENCENDIDO POR
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
CON CARGA MÁXIMA INFERIOR O IGUAL A 4,537
TDIESEL

28 | 8705.20.00.00 | CAMIONES AUTOMOVILES PARA SONDEO O
PERFORACIÓN

29 | 3006.30/00,00 | CAMARAS ESPECIALES PARA FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

30 |_3011,10.00.00 [MICROSCOPIOS ESTEREOSCÓPICOS.

31] 9011.20.00.00 [LOS DEMÁS MICROSCOPIOS PARA
FOTOMICROGRAFÍA. CINEFOTOMICROGREFÍA O
MICROPROYECCIÓN.

ANEXO II
ARIANA OPERACIONES MINERAS S.A.C.

RELACIÓN DE CONCESIONES MINERAS

ftem |

Concesión Minera

Código Único Partida Registral

Has

SAN JERONIMO-1 08020531X01 20001774

20001773

MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y ARIANA OPERACIONES MINERAS S.A.C.

Conste por el presente documento la Segunda Adenda al Contrato de Inversión en
Exploración que celebran:

(i) EL ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Marcos Villegas Aguilar, identificado con
Docurnento Nacional de Identidad N* 07669930, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO"; y,

(ii) ARIANA OPERACIONES MINERAS S.A.C. identificada con R.U.C. N*
20543905306, con domicilio en avenida Manuel Olguín N” 501, Oficina 803, Monterrico,
distrito de Santiago de Surco, Lima, debidamente representada por su Gerente General señor
ADOLFO FERNANDO VERA FERNÁNDEZ, identificado con Documento Nacional de
Identidad N* 08227580, según poder inscrito en el Asiento C00005 de la Partida N* 12681066
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará "EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 25 de marzo de 2013. En dicho contrato EL INVERSIONISTA se
comprometió a ejecutar, a partir de la suscripción del mismo, inversiones en exploración en las
concesiones señaladas en la cláusula 1.1. por un monto de US$ 3'251,301.00 (Tres Millones
Doscientos Cincuenta y Un Mil Trescientos Uno y 00/100 Dólares Americanos), para el
periodo comprendido entre los meses de marzo de 2013 a diciembre de 2013, en dos (02)
concesiones mineras.

Mediante la Primera Adenda del Contrato de Inversión en Exploración de fecha 25 de
febrero de 2014 se modificó el Programa de Inversión en Exploración de EL INVERSIONISTA
ascendiendo el nuevo monto de la inversión total a la suma de US$ 1'776,267.37 (Un
Millón Setecientos Setenta y Seis Mil Doscientos Sesenta y Siete y 37/100 Dólares
Americanos), para el periodo comprendido entre marzo de 2013 y diciembre de 2014,

EL INVERSIONISTA, mediante Escrito N* 2460640 de fecha 30 de diciembre de 2014,
ha solicitado la modificación a su Programa de Inversión en Exploración con la finalidad de
reducir el monto total de la inversión comprometida, extender el plazo del programa de
inversión e incorporar un derecho minero a la Relación de Concesiones Mineras, del Anexo lll
del Contrato de Inversión en Exploración.

La Dirección General de Minería por Resolución N* 0022-2015-EM-DGM/CONT, de
fecha 06 de agosto de 2015, sustentada en el informe N” 642-2015-MEM-DGM/DPM aprobó
la modificación del Programa de Inversión en Exploración de ARIANA OPERACIONES
MINERAS S.A.C. ascendiendo el nuevo monto de la inversión total a US$ 1 646 417.29 (Un
Millón Seiscientos Cuarenta y Seis Mil Cuatrocientos Diecisiete con 29/100 Dólares
Americanos), para el periodo comprendido entre marzo de 2013 y abril de 2015,
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y el Anexo III, del Contrato
de Inversión en Exploración suscrito con fecha 25 de marzo de 2013.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 1 646 417.29 (Un Millón Seiscientos Cuarenta y Seis
Mil Cuatrocientos Diecisiete con 29/100 Dólares Americanos), para el periodo comprendido
entre marzo de 2013 y abril de 2015”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

Ñ El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de

considerar que las inversiones correspondientes para el periodo comprendido entre marzo de
2013 hasta abril de 2015 ascienden a ta suma total de USS $ 1 646 417.29 (Un Millón
Seiscientos Cuarenta y Seis Mil Cuatrocientos Diecisiete con 29/100 Dólares Americanos), el
mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo Il del Contrato de Inversión en
Exploración.

El Anexo |Il del Contrato de Inversión en Exploración se modifica en el sentido de
incorporar el derecho minero LEOWILL incrementándose a tres (03) derechos mineros la
Relación de Concesiones Mineras, según el Anexo lIl que se adjunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 25 de marzo de 2013, se mantienen vigentes, en tanto no
contradigan lo dispuesto en la presente adenda,

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 24 días del mes de agosto de 2015.

EL ESTA! ] EL'INVERSIONIST?
ANEXO lll
ARIANA OPERACIONES MINERAS S.A.C.
RELACIÓN DE CONCESIONES MINERAS

¿item Concesión Minera ¿ Código Único Partida Registral Has:
1 SAN GERONIMO - 1 08020531X01 20001774 360.00
2 SANTA CECILIA 1-B 08020660X01 20001773 600.00!
3 LEOWILL 590000208 12668453 100.00

[622199997 Joo'ose [o0'os —Too"o0r 1 oot [oo'00; Jooosos — [oyo Toyo Jo0o Joya JoooosT |rmy ¡9070042 [oo'o09' Joooss'S Jooos's Joyooz Tr Jo 00S7 JeriiozesT Tor amoo JocsoyT Josaza vo JOCtocis Jerozger [oyecses Joyrso voy loo vso'spe [ooso'osc [o0'PS0'Tpe [IvuaNzO W1OL
lora [ooo ooo —Jo9o joa 555 foro ESC II IN CI CI CI CN o ca DR oo [000 [609900900 ——foo foo —— oo od ooo CU one arras ap sones [Al
poo oo 009900 —Jooo fo oo NC CC CN NC E mu 000 [090 foso ——jo00——j909 ooo hoy oso 550 osa osas ap somes|es
359 [00 os [0070 [000 [poo —[o0os —foroosE poo joya [odo ova fowo [00 008 [00005 [00005 [00005 —Jowo0s [00005 [00'00s [5TczZp [000951 —[SZ0Z9 [000 Ex ¡LL elS UN [000 [0070 [000 Oanesado ¡euosjad Á sauoIe| 29 epuetia Á pepunbas ap sorises|z1
[esoo ooo ooo Jaro [ooo aso favor CC CC CN CN foo [p90 [600 [000000000 foo tooo oso [95 50 a SOPUSDUIEALOS Á¡eusnpu pepundas ep SOp1sos|
3 153 ro — [930 Joso [ooo —favo ES CL CI CI CI CI CI CC II a A Jooa CC CI CI CO Co y 900 o0o ova ¡eMaIS Oj eE USOrotNuO) vafOp's0uopesununs sp sono
[oo [osa MN COX CI CN Jero AI CI CIC CI E GI CN CN Co [95 ooo CAN [957 [958 [9 [95 00d poa Y [55a PONPULOJA 3 SOWAISS 9 Sop1ag
[ersizs ooo 550 —[o0o—Jovo faro ooo EL CL CL CI CC CI IN CI a IS CO A CI CC CC [EIA VQPASIOd uo SOpevonEje sopIia:
(a [000 (9 [000 (E [000 —fo0o [ooo fovo —fowo [ova [00 0 [000 [000 [500 [000 [000 [000 Eu [0070 [000 [000 [000 [000 [000 [000 [000 [000 SOVeJeydsoy Á So01pguu sor
a 900 —[o0s fonos foo —feooor A SN a a a ooo ora osa SONAS 9D UOEAMISUOS E Á upIes0pdr ep pens se]
ed souesa09u SONSIUNInS Á SPURIRL “odo "eyed feuosód ep Ñ
IQ SA CN O Ci a O A AA A a ET (000 000 007 e o a e
Soteseosu sonido Á SOMONIA “event 9 osonupU ootaapraLe o Join
A NS CA NC a ora osa [000 A [007 [oso (a [osa (93 [00'000'02 [90 0000Z —fosoo0oz  fovoosoz ¡SUR VARIOS 9 SOPA a
P +. OPezugn odinbo Á eueumbeu ap uoresedas Á our eJues "ugroadsu! AP SOPINAS|
[po z9zes——onas O NS E NS 007 mu loo ou
uSDILONKO 1 9 SOPA SE Ele cunsgo0u cómo seueunber ap pesto] y
A opeue eaugaau A oauDap teus ateos "uoronasuos“oyosi 9 sorna]
[00'008'Z85 y NN A E [or o0s7 poo 600000 [000 —[ooo0T fono —jowooy logo [00 [0070057 [000057 foo A [ooo (1 [009 [5077 [000 [007000 ES! — [00000 0er —[owooyoEr jooooooer VOS op SepepaiDs sere
SoPeusop sevoone A sjepadso soo1og, sapriso"epomsuos enosere ap osa
[050952 —Jooos IN E O a A TS pa [000 oa (9 jovo SN E E E o o Low > s
'mofosg ap sem lp ongesado AA
+ -+ q EA
¡A OSLS1——[o0os IS CL CC CO CA CC NS CA EIC CC CAI CI A CN EC CECI CON CEC 957 90d pod (ia “ende "sojans “saImaupu Sp SSIPUY) OpOJeIOgE7 ap sofeSu3],
oro ooo AS LS Nc COSES EA 1 005 —jo0o—faoo GS a E [000 000 009 SOpeUEdSUEROTO
] | Odio O Sfeyores usos EA souaDgu 0p Ion upperRdiaN a sonas
(ul Joa CL CI CN CAL LU E E CI CCC CC CC A oro 009 fo09——o90 [900 ——j000 00 ——Hto0 losa [000 j65a scoyeIbodojos sopas]
[povorazs—Jowo fps o foso Juno foso —foowor loo payo —(eE0 000 foso foo —foooor— Jawa ——foso—o09 oo E CA CS CI A CI (CA E O A AS
ooooos [ooo CSI EL CI GOL CC CC CC CN CN a 000; —[aooasTjooosr—[oowosz—foooose foo CIC CI CI CI IN ooo oso Eu (Eokesua JÁNU) SoaumbosD A seas yo8b Sontag]
E DN 00 poo oso ooo foo oo ooo — fonos —fovo—toos 50 E [090 000057 —favo 0ossoy ooo [ooo [000 [000 (GE001 99 TolUpORN"Se0s9e seyeIdojo) "eoUpueIdoJo] uspngiso
t SCIOLI OUR s00YEICONOd WANDA) SOHO A senboloso |
DO CC CE CI CU E E A O A AC A a COI COI CACA LL y ooo jano jasa So0I9p00D A sooypodo, |
) 1 + ESA VOI SSUOATIO Sp SONAS
] E 2 SODIABS|1
oro uu IS CL O a a e e ooo SN 007 900 000 OPENS OASIS UR PPUATOS O EPIA
PEDIA "UU, 3D toco 0 PppaLs ese soreede A Somuguma 7 »|
[0070 [000 (000. [000 [000 [0070 [000 [000 foo [ova fooo [000 [000 y o o [0070 [000 [0070 [000 [000 [000 [000 [000 [000 [00 [000 [0070 [0070 l"SORISIA “AR!
loa o E O poo [90 p00 00 ooo aro foo oo ooo ooo fo vo 0006000000000 ——foro eno food 000 l>07 RO UE ONO Ta USTUESA US Upsosio
| p 9D SIS SO OMO0XO SOLE See UA Á som
[ooo (ul _ppoo [ooo [oro 000 [000 [000 [000 —[o00 fono [000 [000 ooo [0070 [50 [5070 (33 Jooo (mu [000 [ul ul (a [ul [0070 mu [000 [000 soposeoos A sayeg|ey
ora CN Joa NC CL CC CI CC CC CC CN e [ooo 00 [ooo Jo0o——jo0o——je0o ooo eso [3 osa oo FPALIDA O SONDA DIED SONade A Suns sup solar
ooo ooo A NN E CE Co COS CB 0 —jooo [97 Joso ooo poo foro foros foro ooo CN m
1 + LADOL, ep oeoxo sosupIRata o soupgto sorede K sopunaso spuep so
fora ooo poo po [600 [ooo oso 0000 ooo pao 000 [ooo [900 [00 foo ——fo0o tooo ooo Hey 007 ova ooo
SooOIpala o sooupgIo oxdenxa “eLauwerbojo) ap Sojesede A soyuaWnsu spp so7|0r
qu e CI CE CI CN CC CA CC CN E (uu [po9 [600 foo [900900 ooo ooo 007 [2 osa FOAIDAD O SO9UAR "euUeIEoo; e soja A somumaso [sy
u ECC CC CC CI CI CN CA foso [000 [600 [o0o——f90o——jo0o ooo less ooo vo [osa ER
qu Jono [000 joo —jovo ooo CC CT [0070 [000 uu (ul ul ul [500 [000 [0070 [000 ul [500 [0070 [500 [500 Y EXA
(ul EI CI II CC CI A CC CN a —Jovo [009 [o0o——[o0o——fo0o——jo00——fooo— leve ora ova oda somopos, [as
(2 —J000 [000 —jooo—fovo tooo [00000600 [000 [000 [000 [000 [ooo 500 (2 [00 [0070 Eu [00 [5070 [ooo [0070 [500 ¡puraja, [se
foo O O CI CC CI CC CI O ACI A NC a ova ooo ona DEPARA SENSOR ue y
ul M0 COC CAN CN [000 [ooo [ooo [000 000 (Gu (ul 9 [000 ooo 00 [000 [000 uu 90 [000 [0070 [Seria se oxda0x3) tepedss o vasge upebaney med soresede A sopoumaso [cs
103 DN SE CI CC CCC CC CC mu CCC CCA CAI CA CI CC ooo [27 ooo SOJEIOppEINp sony soy oxooxa "sados Jas
pp ES CLA CO CI CC CN CI Eu 97 [600000000000 foo ——Hesy oro osa [00 LOpOR/OAdO1A EROS EyeIboruor, red sodossor spuop so7|»e
(mul [ooo — [000 —j000—fo00 foo [000 —fowa [ul (2u [2u (ul [009 [ooo [ooo uu ul [ooo [50o [000 [500 [500 [50 o [00a Y soo1doosoaJaso sordo9soVo [os
foso A A A E NC CS Cs CO A oo [00000 oro ——fo0o foro joo Tona ooo ooo ooo A CES SR ER So
pp” ]_soueno ap copa varo "eo o vuyetans euro ed soleados sema]
(3 Jeva CO poo [000 foo [oyo —fo00 00 fono tasa 000 [000 Ey ( ul oa [007 osa pra [23 [2 oa (9 [oo poa UPEJ0ped o ospuos eed samguone sououeo [92
[ooo 0 O LS A A IN CIN E CIN a <a A ooo [099 [000000 foo foo foo tooo [ooo 000 [ooo JO LES Y 1 Oo ga e,
E 1 elo) 09d ue sepeguesua pisado od ompuznue <p drow seua]
Yu Eu CEL CC CC CO CI CC CL CI CC CC E A qua CSC CC CIA CIN CC COI E oa [605 soDeqEaO soondo Sapodos syuep se[97
ao [poo [p00 050 ooo foo —wos EN CC CC CI CC CC CC a aro CN GLI IN a osa ooo o0a CO E BOS Á Dr 0 uRDeI Jonporda md Sopa soon sayodor|se
ro java 000 [oo foo tooo ooo AO A 0 AQ LI GI os o A 00 650000600000 foro ooo poo foro ens Rizo
| torio, vous voor podas, ms sono sus |
(a [poa DCI CE CN CL CECI CC GC CI CC CC NN E A 1 [99 [000 fono ——fp00 900 foo ao oso Eu Eu seg souoonss [e
[ao 007 O SL A AN AN EN CN CE a CO A CR oso 99 [000000 ——Jovo foso foo oe [ooo foro ooo aora
LY DOYA sepuItans ep upwesOyad o 0apuos op seuntgu sy op sour souo
(ul ooo COCA CCA COIN COI [poo jon fono [000900 [000 [00d ul [oo Eu uu uu al a [00 (1 [50 [007 Eu [007 [00d (ul [000 soupuejea| 12
ooo ooo ooo ooo foo —Jaoo ooo CC CI CI CI CC CN CA a ooo CC CC CC A A 000 ooo oso 1 EspeSpdndONe odaona WOSEOpad A copuos ep srUnba susp seafos
ooo ooo 050 [oso —jooo faro ooo E CN CCC CC CI o EC <I CCI I CI osa ora sua Sepesndcidome UpEzopad o ospuos ap seunbpu “spuap se]
[oa (u CI IA CI CI CEI CI CI CC CN CN [635 ——fooo——fo00 [00 [ooo [ooo (ul oa [009 (2 [009 oa (u] [60 COCINA spa sonar
poo Je 000 foo [ooo [000 ooo E A GI <A CI CC CI CN a osa ICA CA [55 [ooo [000 00 [000 00 ooo 00. spa soja |
oo o COC II CI CA (1 Jeno foo oo —jo0o—Jo0o—fooo 000 hs [CSI CA 950 Joa [ooo [ooo (19 [057 [9 [05 [291 [05 In [an sario sena 9
lo boa oo —jovo Jaro ooo oo a Cs CC CI A CI CAC CS CA CS a hoja IA OR So a
ooo ova ooo —fooo—|ooo—Jovo—foow oo 00 foso faro Jano fuero — ooo ooo oO 000 ——Jo0o——fowo [poo ——Jo0o——[poo 090 Joso ———jovo———jooo ooo jodo ooo Rua 9 oidor spero sea |»
+. + —
[000 [000 (ul [ooo [00 (2 (ul [000 [000 [000 [oo joo Eu [0070 [000 (u [500 u ¡000 Jona [000 [000 [000 [0070 [000 [000 [500 [5070. [000 A9uL3O ap oxdaoxa seuoJoo Á souedas, ey
ooo ooo Ml CC (CC CI o E CI IN CC IN 7 [ooo ——joso 000 000———J300——fovo ooo ooo. oro (u LEO ap jue ed 00 Sar Sup sonar
(a [osa [oso —|ooo—fowo—fovo feos a CI CI CC CI IS CC CN a oa CC CI CI CIN CN ooo ora oso Rusas ap ajueido ayed uoo saeibaj seua]
1 J00 a:
ooo ooo 059 |o0o—jono foso —foov o CE CI CC A CN a ova [poo ——Jo0o——[oo CIN COI CIN ova ooo [aso aue0 0p ajueado aped uo sez01]
ta al
(a ooo [poo —foso—fo0o—jeoo foo O E CC CI CN o a (ul 0 CC CN CL CC CN joo oro ooo PLE 90 aliado 2yed vos seuoses Asoueda| 6
ono (3 ooo Jano [ooo foo —fowo NC CA CC CC CC CN A os o——[9vo——Jooo woo [poo ——Jo0o——[poo 090 ———je0o———jovo woo 1 ono oso venias p sean spup so1| e |
[50 Joso Jo5o [ooo [ooo foo foo [ooo [900 fono 000000 CI CI 1] [000 [000 [000 [500 [50r0- Jo0o [0079 [509 [500 [00 [000 [00d [500 [0070 [007 JU AREDROY 01398 ap UPGEIONSS 9 SON] | y
[ooo ooo ooo Jooo o CI CI CC CS a CI 1 ooo [poo [000 fo0o——fo00 000 poo 000 ooo odo ZE US O OPE Solo op UpRIOJad sed seso semeg y
ora Jovo Joa CC CI CI CC ora 0 CC CI A CN CI (2 (1 (A Jj SEO
ooo ooo Jooo A O E CI CI CI A 1 oro 599 joo ——fo0o——fo0o——fo0o foo ooo 000 007 VDD ap ESA eun oo opero] y
[009 [ooo [ooo Poo [009 foo [oyo [00000 —fowo Tao CON CC CA jeoa ora [1 [ul Ju [60 [50 [00 [50 [50 Y SAI Spoyeu op sopmuue SasopaIcIg]| y
CC Co o SI EC CC CN CAC CN oso [poo ——Jovo 008 000909 ———jo0o Jos ooo ono oso LEO) 5020d a UBB 9 SOI ER SOUOpREa| y
oro oro ooo [aso e A CN COC CI CC E Na A CEL CI CC CI CI [poo va (9 uo] y
y E |
(A Lv Pa e Js EN E A TS CE qay Su a AON 0 ES Toby me UnF HH Tay Te
*£s0z oz1emw) | $Loz TwW1OL PLOZ TWLOL £L0Z IVLOL SIOVAIALLOW
1ULOL loz va > [ En Ll
(soueouawy sasejog uz)

"O'V'S SVY3NIM SINOIDVYIdO VNVIYY
$102 IIEV VLSVH £L0Z 30 OZYVN 30 O0O|Y34 130 NQIOVYO1AX2 N3 NOISYZANI 30 VNVYDOWA 130 NOIONI3M3 30 VAVHDONOYI
+ OXANY
